EXHIBIT 10.2

INCENTIVE STOCK OPTION AGREEMENT

UNDER

TALX CORPORATION

1994 STOCK OPTION PLAN

THIS AGREEMENT, made this                                          day of
              , 200 , by and between TALX Corporation, a Missouri corporation
(hereinafter called the “Company”), and «first» «name» (hereinafter called
“Optionee”);

WITNESSETH THAT:

WHEREAS, the Board of Directors of the Company (“Board of Directors”) has
adopted the TALX Corporation 1994 Stock Option Plan (the “Plan”) pursuant to
which options covering an aggregate of 3,049,200 shares (after giving effect to
all stock dividends and splits) of the Common Stock of the Company may be
granted to officers and other key management employees of the Company and its
subsidiaries; and

WHEREAS, Optionee is now an officer or other key management employee of the
Company or a subsidiary of the Company; and

WHEREAS, the Company desires to grant to Optionee the option to purchase certain
shares of its stock under the terms of the Plan, which option will qualify as an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended;

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1.  Grant Subject to Plan.  This option is granted under and is expressly
subject to, all the terms and provisions of the Plan, which terms are
incorporated herein by reference. The Committee referred to in Paragraph 4 of
the Plan (“Committee”) has been appointed by the Board of Directors, and
designated by it, as the Committee to make grants of options.

2.  Grant and Terms of Option. Pursuant to action of the Committee, the Company
hereby grants to Optionee the option to purchase all or any part of «number»
(<<numeral1) shares of the Common Stock of the Company, of the par value of $.01
per share (“Common Stock”), for a period of ten (10) years from the date hereof,
at the purchase price of $       per share; provided, however, that the right to
exercise such option shall be, and is hereby, restricted so that no shares may
be purchased during the first year of the term hereof; that at any time during
the term of this option after the end of the first year of the term hereof,
Optionee may purchase up to 20% of the total number of shares to which this
option relates; that at any time during the term of this option after the end of
the second year of the term hereof, Optionee may purchase up to an additional
20% of the total number of shares to which this option relates; that at any time
during the term of this option after the end of the third year of the term
hereof, Optionee may purchase up to an additional 20% of the total number of
shares to which this option relates; that at any time during the terms of this
option after the end of the fourth year of the term hereof, Optionee may
purchase up to an additional 20% of the total number of shares to which this
option relates; and that at any time during the term of this option after the
end of the fifth year of the term hereof, Optionee may purchase an additional
20% of the total number of shares to which the option relates; so that upon
expiration of the fifth year of the term hereof, and thereafter during the term
hereof, Optionee will have become entitled to purchase the entire number of
shares to which this option relates. In no event may this option or any part
thereof be exercised after the expiration of ten (10) years from the date
hereof. The purchase price of the shares


--------------------------------------------------------------------------------


subject to the option may be paid for (i) in cash, (ii) in the discretion of the
Committee, by tender of shares of Common Stock already owned by Optionee, or
(iii) in the discretion of the Committee, by a combination of methods of payment
specified in clauses (i) and (ii), all in accordance with Paragraph 7 of the
Plan. No shares of Common Stock may be tendered in exercise of this option if
such shares were acquired by Optionee through the exercise of an incentive stock
option, unless (i) such shares have been held by Optionee for at least one year,
and (ii) at least two years have elapsed since such incentive stock option was
granted.

3.  Anti-Dilution Provisions. In the event that, during the term of this option,
there

is any change in the number of shares of outstanding Common Stock of the Company
by reason of stock dividends, recapitalizations, mergers, consolidations,
split-offs, split-ups, combinations or exchanges of shares and the like, the
number of shares covered by this option agreement and the price thereof shall be
adjusted, to the same proportionate number of shares and price as in this
original agreement.

4.  Investment Purpose. Optionee represents that, in the event of the exercise
by

Optionee of the option hereby granted, or any part thereof, Optionee intends to
purchase the shares acquired on such exercise for investment and not with a view
to resale or other distribution; except that the Company, at its election, may
waive or release this condition in the event the shares acquired on exercise of
the option are registered under the Securities Act of 1933, or upon the
happening of any other contingency which the Company shall determine warrants
the waiver or release of this condition. Optionee agrees that the certificates
evidencing the shares acquired by Optionee on exercise of all or any part of
this option, may bear a restrictive legend, if appropriate, indicating that the
shares have not been registered under said Act and are subject to restrictions
on the transfer thereof, which legend may be in the following form (or such
other form as the Company shall determine to be proper), to-wit:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, but have been issued or transferred to the registered
owner pursuant to the exemption afforded by Section 4(2) of said Act. No
transfer or assignment of these shares by the registered owner shall be valid or
effective, and the issuer of these shares shall not be required to give any
effect to any transfer or attempted transfer of these shares, including without
limitation, a transfer by operation of law, unless (a) the issuer shall have
received an opinion of its counsel that the shares may be transferred without
requirement of registration under said Act, or (b) there shall have been
delivered to the issuer a ‘no-action’ letter from the staff of the Securities
and Exchange Commission, or (c) the shares are registered under said Act.”

5.  Non-Transferabilitv. Neither the option hereby granted nor any rights
thereunder or under this Agreement may be assigned, transferred or in any manner
encumbered except by will or the laws of descent and distribution, and any
attempted assignment, transfer, mortgage, pledge or encumbrance except as herein
authorized, shall be void and of no effect. The option may be exercised during
Optionee’s lifetime only by Optionee.

6.  Termination of Employment. In the event of the termination of employment of
Optionee other than by death or disability, the option granted may be exercised
at the times and to the extent provided in the Plan.


--------------------------------------------------------------------------------


7.  Death or Disability of Optionee.  In the event of the death of Optionee
during the term of this Agreement and while Optionee is employed by the Company
(or a subsidiary) or within three (3) months after the termination of Optionee’s
employment (or one (1) year in the case of the termination of employment of an
Optionee who is disabled as provided in the Plan), or in the event of the
disability of Optionee during the term of this Agreement, this option may be
exercised at the times and to the extent provided in the Plan.

8.  Shares Issued on Exercise of Option. It is the intention of the Company that
on any exercise of this option, it will transfer to Optionee shares of its
authorized but unissued stock or transfer Treasury shares, or utilize any
combination of Treasury shares and authorized but unissued shares, to satisfy
its obligations to deliver shares on any exercise hereof.

9.  Committee Administration. This option has been granted pursuant to a
determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this option, shall have
plenary authority to interpret any provision of this option and to make any
determinations necessary or advisable for the administration of this option and
the exercise of the rights herein granted, and may waive or amend any provisions
hereof in any manner not adversely affecting the rights granted to Optionee by
the express terms hereof.

10.  Option Intended As An Incentive Stock Option. The option granted hereunder
is intended to constitute an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its Chief Executive Officer pursuant to due authorization as of the
date hereof.

 

 

TALX CORPORATION

 

 

 

 

 

By

 

 

 

 

  William W. Canfield

 


--------------------------------------------------------------------------------